Citation Nr: 1214454	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-37 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for the residuals of a rhinoplasty for a nasal fracture. 

2.  Entitlement to service connection for the residuals of a rhinoplasty for a nasal fracture.    

3.  Entitlement to service connection for a headache disorder.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to January 1958. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the RO. 

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

The issue of service connection for headaches is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In an August 1959 rating decision, the RO denied service connection for residuals of rhinoplasty for a nasal fracture. 

2.  The evidence associated with the claims folder subsequent to the RO's August 1959 rating action, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of service connection.  

3.  The competent and credible evidence of record indicates that the Veteran's nasal deviation, which results in nasal obstruction, is related to his military service.  


CONCLUSIONS OF LAW

1.  The August 1959 rating decision, which denied service connection for residuals of rhinoplasty for a nasal fracture, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the August 1959 rating decision, new and material evidence has been received to reopen the claim of service connection for residuals of rhinoplasty for a nasal fracture.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The nasal deviation, which results in nasal obstruction, was incurred by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Specifically, in a new and material claim, VCAA notice must include a discussion of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include a discussion of the basis for the prior denial and the specific evidence is needed to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Veteran was provided with a VCAA notice letter in December 2007.  The Board need not, however, address the adequacy of this notice letter, or whether VA has met its duty to assist the Veteran in the development of his claim.  

This is so because, as will be discussed, the Board finds that the evidence received since the August 1959 final denial is new and material, and service connection is being granted for a nasal deviation with nasal obstruction.  

As the Veteran's appeal is being granted in full, there can be no prejudice to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran). 


II. Law and Regulations

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 


III.  New and Material  

The RO denied the Veteran's original claim of service connection for the residuals of rhinoplasty for a nasal fracture in an August 1959 rating decision.  The Veteran was notified of this decision and of his appeal rights in an August 10, 1959 letter but did not initiate an appeal of that denial. 

When the claim of service connection was denied in August 1959, the record contained the Veteran's service treatment records and a February 1959 VA examination report. 

Based on this evidence, the August 1959 rating decision denied the Veteran's claim.  The basis for this decision was that there was no evidence showing that the Veteran incurred a nasal injury during service. 

The August 1959 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2011).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the question of whether any additionally received evidence (i.e., since August 1959) raises a reasonable possibility of substantiating the Veteran's claim.

As noted, the RO denied the Veteran's claim of service connection for residuals of a nasal fracture in August 1959 because there was no evidence that the Veteran sustained an injury during service. 

The evidence associated with the Veteran's claims folder since the August 1989 rating decision includes a statement from T.W.B., M.D., and the Veteran's testimony recorded in connection with a January 2012 hearing transcript. 

During the January 2012 hearing, the Veteran testified that he fractured his nose during service while opening a door.  See the hearing transcript, page 4. 

The February 2012 statement from Dr. T.W.B. indicates that the Veteran incurred "a severe nasal septal injury" during military service.  It was also noted that "[s]ince that time, he has had an external nasal deformity and complete obstruction due to a severe nasal septal deviation." 

This evidence is "new" in that it was not of record at the time of the August 1959 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran had a disability during service which has continued to the present.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the record indicates that the Veteran has been diagnosed with a complete nasal obstruction due to a severe nasal septal deviation, and has testified that he fractured his nose during service, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.

The Board has determined that new and material evidence sufficient to reopen the previously denied claim of service connection for residuals of rhinoplasty for nasal fracture has been received.  The Veteran's claim is therefore reopened.


IV.  Service connection 

As noted, the Board has reopened the Veteran's previously denied claim of service connection for residuals of rhinoplasty for nasal fracture.  The Board will now address the claim on the merits. 

The record indicates that a clinical evaluation conducted during the Veteran's July 1954 entrance examination did not reveal any nasal abnormalities.  While an April 1957 in-service treatment record documented that the Veteran was seeking to have his nose straightened due to a condition that existed prior to enlistment, his January 1958 separation examination noted that the Veteran fractured his nose during service. 

Specifically, the January 1958 separation examination noted that the Veteran fractured his nose in February 1957 and experienced what he believed to be nasal swelling.  When the swelling did not subside, the Veteran reported that he went to sick call and was told to return in 6 months.  No X-ray studies were taken at this time.  

During his separation examination, the Veteran claimed to have a "100% left nasal obstruction due to the fracture."  Interestingly, no nasal abnormalities were noted following a clinical examination and the Veteran was not diagnosed with a nasal disability at the time of his separation.  

Nevertheless, based on the Veteran's negative entrance examination, his documented complaint during service, and the medical history reported during the separation examination, the Board finds that the second Shedden element (an in-service injury or disease) has been demonstrated.

Following his separation from service, the Veteran filed a claim seeking service connection and was afforded a VA examination in February 1959.  This examination revealed that the Veteran had a deviated nasal septum.  He was diagnosed with "fracture of the nose, old, healed, with moderate deformity, deviated nasal septum with complete obstruction of [the] left nares." 

A VA discharge note indicates that the Veteran underwent rhinoplasty surgery in April 1959.  

The Veteran was diagnosed with "status post failed rhinoplasty" with "a severe left posterior septal deviation with complete nasal obstruction" in a private treatment record from February 2012.  The first Shedden element (evidence of a current disability) has therefore been met. 

With respect to the third and final Shedden element, in a February 2012 statement, Dr. T.W.B. indicated that since his in-service injury, the Veteran had an "external nasal deformity and complete [nasal] obstruction."  

It was noted that this problem had "caused him lifelong issues with nasal obstruction."  The Board notes that the record does not include any competent and credible nexus opinions suggesting otherwise. 

In addition to the positive medical nexus statement, the Board notes that the Veteran testified during the January 2012 hearing that he continued to experience a blocked left nasal passage since service.  See the hearing transcript, pages 17-18.  In this capacity the Board notes that the Veteran is competent to testify as to the symptoms he experiences.  See Jandreau, supra.  

The Board observes that the record does not include any competent and credible records indicating that the Veteran's residuals of rhinoplasty for a nasal fracture are not related to his military service.  As a result, the Board finds that the third Shedden element has been met.

In summary, for these reasons and bases, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated residuals of rhinoplasty for a nasal fracture had its clinical onset during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the residuals of a rhinoplasty for a nature fracture manifested by nasal obstruction is warranted.



ORDER

As new and material evidence has been received to reopen the claim of service connection for residuals of rhinoplasty for a nasal fracture, the appeal to this extent is allowed. 

Service connection for residuals of rhinoplasty for nasal fracture manifested by nasal obstruction is granted.  



REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that the issue of service connection for a headache disability must be remanded for further development of the record.  

As noted, the Veteran testified that he sustained a head injury during service which resulted in a fractured nose.  See the hearing transcript, page 4.  He also testified that, following his separation from service, he began experiencing headaches.  Id, at 5.  

In this capacity, the Board notes that the February 1959 VA examination documented the Veteran's complaints of headaches and pain over his eyes. 

Accordingly, this issue presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

These questions concern whether the Veteran's headaches had their clinical onset in service, are otherwise related to active duty, or were caused or aggravated (permanently worsened beyond normal progression) by his now service-connected residuals of rhinoplasty for a nasal fracture.  

These questions must be addressed by an appropriately qualified medical professional.  A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish that the claimed headache disability was caused or aggravated by his service-connected residuals of rhinoplasty for a nasal fracture.

2.  Once the above action has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the claimed headache disorder.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current headache disability had its clinical onset in service, is otherwise related to an event or incident of his period of active duty, or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected residuals of rhinoplasty for a nasal fracture.

If the Veteran is found to have a headache disability that is aggravated by the service-connected residuals of rhinoplasty for a nasal fracture, the examiner should quantify the approximate degree of aggravation.  Complete rationale should be provided for all opinions expressed.  

3.  After completing all indicated development, the RO then should readjudicate the claim of service connection for a headache disorder, to include as secondary to the now service-connected residuals of rhinoplasty for nasal fracture in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


